Citation Nr: 0426356	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  97-05 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
recurrent atrial fibrillation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from December 1972 to 
August 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The veteran and his spouse provided testimony at a personal 
hearing conducted by RO personnel in May 2000.  A transcript 
of this hearing is of record.


REMAND

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (VCAA), amended 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and added 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  The amended duty to notify requires VA to 
notify a claimant of any information or evidence necessary to 
substantiate the claim and which portion of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, VA will attempt to obtain on behalf of 
the claimant."  38 U.S.C.A. § 5103(a); see also 38 C.F.R. § 
3.159(b).

As to the new VCAA notice requirements, in Quartuccio v. 
Principi, 16 Vet. App. 183, 187-88 (2002), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
Board's failure to enforce compliance with the requirements 
set forth in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
is remandable error.  See also Charles v. Principi, 16 Vet. 
App. 370, 374 (2002).  In this case the veteran has not been 
notified of the information and evidence necessary to 
substantiate his increased rating claim, and which party is 
responsible for attempting to obtain any such information or 
evidence.  Although the veteran was provided a VCAA notice 
letter in May 2003, it only addressed the issue of service 
connection claims.  Until the veteran is provided notice as 
to what information and evidence is needed to substantiate 
his claim, it is not possible to demonstrate either that 
there is no possible information or evidence that could be 
obtained to substantiate the veteran's claim or that there is 
no reasonable possibility that any required VA assistance 
would aid in substantiating this claim.  See 38 U.S.C.A. 
§ 5103A(a)(2).

Additionally, at the time of the veteran's April 2000 
personal hearing, he testified that he had an upcoming 
appointment, on approximately June 1, with Dr. Walsh, who had 
put the veteran on a 30-day Holter Monitor.  As the veteran's 
representative argued, the results of this testing are 
"exceptionally important."  Records of this appointment, in 
addition to the veteran's complete treatment records from Dr. 
Walsh, are not of record, and must be obtained.

The Board further notes that the veteran has not had a VA 
examination for rating purposes since June 2000.  Given the 
time period since the veteran's most recent VA examination, 
evidence of ongoing treatment, and the veteran's complaints 
of increased severity of his disability, a current 
examination is warranted.  Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).

In order to fulfill VA's duty to assist, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.  

1.  The RO should ensure that the 
notification requirements set forth 
at 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) are fully 
complied with and satisfied.  This 
includes notifying the appellant 
(1) of the information and evidence 
not of record that is necessary to 
substantiate the claim, (2) of the 
information and evidence that VA 
will seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  
The veteran should also be requested 
to provide any evidence in his 
possession that pertains to his 
claim.

2.  The RO should ask the veteran 
whether there exist any recent VA or 
private medical records related to 
his atrial fibrillation that are not 
currently in the claims folder.  If 
so, obtain and associate them with 
the claims folder.  If signed 
release forms are needed to obtain 
any such private medical records 
directly, ask the veteran whether he 
would be willing to execute such 
forms.  If not, ask the veteran to 
provide the relevant records 
himself.

3.  The RO should obtain copies of 
all treatment/clinical notes and 
records from Dr. J. T. Walsh at 
Baptist St. Vincent's Hospital in 
Jacksonville, Florida, since March 
1995.  If records sought are not 
obtained, the veteran should be 
notified of the records that were 
not obtained, provided information 
as to the efforts taken to obtain 
them, and describe any further 
action to be taken.

4.  Once the above development has 
been completed and has been 
associated with the veteran's 
claims folder, the veteran should 
be afforded a VA examination to 
determine the current severity of 
his service-connected atrial 
fibrillation.  The entire claims 
file must be made available to the 
examiner(s) designated to examine 
the veteran, and the examination 
report should include discussion of 
the veteran's documented medical 
history and assertions.  All 
indicated tests and studies should 
be accomplished, and all clinical 
findings should be reported in 
detail and correlated to a specific 
diagnosis.  

Specifically, the examiner should 
indicate if the veteran has 
episodes of paroxysmal atrial 
fibrillation or other 
supraventricular tachycardia and, 
if so, the number of times these 
episodes occur per year.  Also, 
indicate whether there is permanent 
atrial fibrillation (lone atrial 
fibrillation).  All findings should 
be documented by ECG or Holter 
monitor test results.

If no opinion can be rendered, an 
explanation should be set forth 
discussing why a response is not 
possible or feasible.

5.  The RO should review the report 
of the examination to ensure it 
responds to the questions posed in 
this remand.  If not, take 
corrective action.  38 C.F.R. § 4.2 
(2003); Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO then should re-adjudicate 
the veteran's claim in light of the 
evidence added to the record since 
the last Supplemental Statement of 
the Case (SSOC).  If the benefit 
sought on appeal remains denied, the 
veteran and his representative 
should be furnished a SSOC and be 
given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



